Citation Nr: 0709828	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a schedular or extraschedular rating in excess 
of 30 percent for a psychiatric disorder, to include an 
anxiety reaction and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

By its decision of April 12, 2006, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for an increased 
rating for an acquired psychiatric disorder, to include an 
anxiety reaction and post-traumatic stress disorder (PTSD).  
An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and it is noted that the parties to 
the appeal thereafter jointly moved the Court to vacate the 
Board's April 2006 decision and remand the matter to the 
Board for further actions.  The bases for the joint motion 
included the Board's failure to provide an adequate 
discussion of the most recent psychiatric evidence and the 
veteran's specific symptoms in relation the applicable rating 
criteria.  On remand, it was the parties' further request 
that the Board consider the veteran's entitlement to separate 
ratings for his anxiety reaction and PTSD.  By its order, 
dated in September 2006, the Court granted the parties' 
motion, thereby vacating the Board's earlier decision and 
remanding the matter for further actions.  The case has since 
been returned to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

On remand from the Court, the veteran's attorney requested on 
behalf of the veteran that VA render assistance in conducting 
additional evidentiary development and, in particular, to 
obtain records of recent VA psychiatric treatment.  His 
attorney notes that the most recent VA treatment records on 
file are more than one year old and that, during that period, 
the veteran has continued to be treated at the VA Medical 
Center in San Juan, Puerto Rico, for the disabilities at 
issue.  VA treatment records having a bearing on this case, 
which are not now a part of the veteran's claims folder, must 
be secured.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(2) (2006). 

In addition, the veteran has not been afforded a VA 
psychiatric examination in nearly five years, the last such 
examination having been conducted in May 2002.  That being 
the case, a more current psychiatric examination is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006).

The veteran through his attorney has raised the issue of 
entitlement to separate ratings for his anxiety reaction and 
PTSD.  Separate evaluations for anxiety and PTSD are not 
warranted because anxiety overlaps with and is included in 
rating symptoms of PTSD.  See 38 C.F.R. §§ 4.14, 4.130, 
Diagnostic Code 9411; Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Accordingly, no development with respect to this 
assertion is warranted.

On the basis of the foregoing, further development is 
indicated.  As such, this matter is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an increased schedular or 
extraschedular rating for a psychiatric 
disorder, to include an anxiety reaction 
and PTSD, including evidence of frequent 
hospital care for treatment, or evidence 
that such disorder alone, has resulted in 
a marked interference with employment.  
38 C.F.R. § 3.321(b)(1) (2006).  The 
veteran must also be specifically advised 
that employment records, to include 
statements from current or former 
supervisors and co-workers, would be 
relevant with respect to whether an 
extraschedular rating is warranted.  In 
addition, he must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and he must be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  The 
veteran must also be informed that, if 
requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.  

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  All pertinent treatment and 
counseling records, not already of 
record, to include those compiled at the 
VA Medical Center in San Juan, Puerto 
Rico, and at any Vet Center in Puerto 
Rico, where the veteran has been seen 
since August 2005, must be obtained for 
inclusion in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA psychiatric examination for 
the purpose of determining the severity 
of his service-connected psychiatric 
disorder, to include an anxiety reaction 
and PTSD.  The claims folder should be 
furnished to the examiner for use in the 
study of this case.  Such examination 
must include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  

4.  The veteran's claim of entitlement to 
a schedular or extraschedular rating in 
excess of 30 percent for his service-
connected acquired psychiatric disorder, 
to include anxiety reaction and PTSD, 
must then be readjudicated.  If so 
warranted, referral of the question of 
extraschedular entitlement to the VA's 
Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
attorney must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



